DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed on 2/17/2021 does not constitute new matter, and has been accepted by Examiner.

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive.
Applicant argues that none of the cited references disclose the newly added features within the amended claim 1. 
Examiner would like to assert that due to the broadness of the claim language, Wilson still does disclose said added features of within claim 1, such as
a plurality of antennas, wherein a selected one of said plurality of antennas defines a designated area within said restricted area (Fig. 1; [0034]-[0035]: sensors 102a-102c located at different zones); 
determine whether said received signal is received through said selected one of said plurality of antennas ([0035]: determining which sensor detected the wireless device); and
determine a location of said received signal as being within said designated area when said received signal is received through said selected one of said plurality of antennas ([0031]: use of triangulation to determine location; [0035]: determining which sensor detected the wireless device).

Therefore, the claims are still not yet on condition for allowance, and are newly rejected as shown below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 6,490,455; hereinafter Park) in view of Wilson et al. (US 2014/0335846; hereinafter Wilson).
Regarding claim 1, Park discloses a managed access system for managing wireless devices in a restricted area, wherein the restricted area is within a coverage area of a commercial carrier base station, the system comprising:
a plurality of antennas (Fig. 3: plurality of antennas, 210, 350, 410); and

a transmitter (Fig. 3); and
a receiver, said transceiving system configured to:
generate, through said transmitter a signal at a power received within the designated area greater than a power of a signal generated by the commercial carrier received within the designated area (Col 7, lines 26-33: transmitting the pseudo base station signal at higher power than neighboring base stations; Col 8, lines 51-66).

Park discloses all the particulars of the claim, but is unclear about the limitations of,
receive, through said receiver, a signal emitted by a wireless device; and
a processor configure to:
	determine a direction of said received signal by said at least one antenna;
	determine a location of said received signal; and
	determine an allowability of said wireless device to operate based on at least one of: said determined location and information associated with the received signal; and
	provide a notification to an action facility regarding the determined allowability of said verified signal, wherein said action facility, based on said notification, controls subsequent transmission of said wireless device with respect to communication with said commercial carrier base station.

However, Wilson does disclose the limitations of,
a plurality of antennas, wherein a selected one of said plurality of antennas defines a designated area within said restricted area (Fig. 1; [0034]-[0035]: sensors 102a-102c located at different zones)
receive, through said receiver, a signal emitted by a wireless device ([0031]-[0034]: radio receiver capable of intercepting signals from cellular devices); and
a processor configure to:
	determine whether said received signal is received through said selected one of said plurality of antennas ([0035]: determining which sensor detected the wireless device);
	determine a location of said received signal as being within said designated area when said received signal is received through said selected one of said plurality of antennas ([0031]: use of triangulation to determine location; [0035]: determining which sensor detected the wireless device); and
	determine an allowability of said wireless device to operate based on at least one of: said determined location and information associated with the received signal ([0037]-[0038]: applying restrictions to mobile devices within restricted areas, but allowing emergency calls); and
	provide a notification to an action facility regarding the determined allowability of said wireless device to operate, wherein said action facility, based on said notification, controls subsequent transmission of said wireless device with respect to ([0032]: sending information to control node of cell network to administer the restrictions).

It would have been obvious before the effective filing date of the claimed invention to incorporate Wilson’s disclosure to provide restrict mobile device but allow for emergency calls.

Regarding claim 2, Park discloses the managed access system of claim 1, wherein said transceiving system is attached to a mast arm attached to a building (Park: Abstract: within building; Fig. 1).

Regarding claim 3, Park discloses the managed access system of claim 
2, wherein said at least one antenna is aligned with at least one opening in said building (Park: Col 2, lines 10-12: at an entranceway of a building).

Regarding claim 4, Park discloses the managed access system of claim 1, wherein said designated area with the restricted area is associated with a signal detection direction of said at least one antenna (Col 5, lines 44-45; antenna 350 covers detection area in the restricted area Col 5, lines 55-66: use if narrow beam pointing to restricted area direction).

Regarding claim 5, Wilson discloses the managed access system of claim 1, wherein said designated area located within a building (Wilson: Fig. 1, [0035]-[0037]).

Regarding claim 6, Park discloses the managed access system of claim 1, wherein said antenna placement of said at least one antenna is line of sight to an exterior wall of a building (Park: Col 1, lines 51-62 wherein detectors are placed at entrance wall).

Regarding claim 7, Park discloses the managed access system of claim 1, wherein said at least one antenna placement is attached to a mast arm (Park: Abstract: within building; Fig. 1).

Regarding claim 8, Park discloses the managed access system of claim 1, wherein said at least one antenna is within 20 feet of an exterior building wall (Park: Col 1, lines 51-62 wherein detectors are placed at entrance wall).

Regarding claim 9, Wilson discloses the managed access system of claim 1, wherein said allowability is one of: allowed and not allowed ([0037]-[0038]: applying restrictions to mobile devices within restricted areas, but allowing emergency calls).

Regarding claim 10, Wilson discloses the managed access system of claim 9, wherein said allowability is deemed not allowed when said location is determine within said designated area ([0037]-[0038]: applying restrictions to mobile devices within restricted areas, but allowing emergency calls).

Regarding claim 11, Wilson discloses the managed access system of claim 9, wherein said allowability is deemed not allowed with said location is determined outside of said designated area (this is obvious in all telecommunication systems that has limited coverage), and said information associated with the received signal indicates said wireless device is not authorized to operate within said restricted area ([0037]-[0038]: applying restrictions to mobile devices within restricted areas based on mobile device’s information).

Regarding claim 12, discloses the managed access system of claim 9, wherein said allowability is deemed allowed when said location is determined within said designated area and, said information associated with the received signal indicated said wireless device is authorized to operate within said designated area and the wireless device associated with the received signal is expected to be present within said restricted area ([0037]-[0038]: allowing emergency calls).

Regarding claim 13, discloses the managed access system of claim 9, wherein said allowability is deemed not allowed when said location is determined within said designated area and, said information associated with the received signal indicated said wireless device is authorized to operate within said designated area and said wireless device associated with the received signal is not expected to be present within said restricted area ([0037]-[0038]: applying restrictions to mobile devices within restricted areas based on mobile device’s information).

Regarding claim 14, Wilson discloses the managed access system of claim 1, wherein said selected one of said plurality of antennas provide a coverage area not provided by said remaining ones of said plurality of antennas (Fig. 7, [0077]: wherein the sensors can be used to regulate different zones).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK HUYNH/           Primary Examiner, Art Unit 2644